Bridges, J.
The petition in this case for a writ of mandate is substantially the same as that in State ex rel. LaFollette v. Hinkle, ante p. 86, 229 Pac. 317, the only material difference being that, while that case was with reference to a political party known as “The *697LaFollette State Party,” this is with reference to a new party known as the “Independent Party,” and while in that case a state ticket' was nominated, in this case national electors and a candidate for Congress from the second district were nominated. In this case, the answer of the respondent alleges that all of the nominees of the Independent Party have withdrawn their names as candidates, with the exception of the nominee for Congress from the second district.
It is not necessary for us to determine whether the Independent Party should have been made a party to this action, because it has voluntarily appeared and answered.
All we said in the first case is applicable to this one, except that portion with reference to the use of Mr. LaFollette’s name, which is not connected with the party designation in this case.
Our conclusion is that the relators are not entitled to any relief and the writ asked for is denied.
Main, C. J., Parker, Tolman, and Fullerton, JJ., concur.